                     Case 1:20-cr-00219-PAE Document 37 Filed 02/18/21 Page 1 of 1
                                                     U.S. Department of Justice

                                                                 United States Attorney
                                                                 Southern District of New York
                                                                 The Silvio J. Mollo Building
                                                                 One Saint Andrew’s Plaza
                                                                 New York, New York 10007



                                                                   February 17, 2021
           BY ECF

           The Honorable Paul A. Engelmayer
           United States District Court
           Southern District of New York
           40 Foley Square
           New York, NY 10007

                   Re:    United States v. Allen Colon, 20 Cr. 219 (PAE)

           Dear Judge Engelmayer:

                   The parties respectfully submit this joint letter in response to the Court’s February 16, 2021
           order regarding the status conference scheduled for March 3, 2021. The parties are discussing a
           disposition of this case without trial, and believe that the conference should be adjourned for
           approximately thirty days. This adjournment is appropriate because the Government recently
           produced discovery to the defendant at the Metropolitan Correctional Center (“MCC”), and the
           defendant was able to review the discovery but has not yet been able to discuss it with defense
           counsel.

                  Should the Court order the proceeding to be held, both parties consent to the defendant
           appearing remotely. The defendant is currently detained at the MCC, and his Register Number is
           91814-54.

                   If the Court grants the request for an adjournment, in light of the parties’ discussions
           concerning a resolution of this case prior to trial, the Government requests that the time between
           the date of this letter and the next scheduled conference date be prospectively excluded under the
           Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), in the interest of justice.

                                                                   Respectfully submitted,

                                                                   AUDREY STRAUSS
                                                                   United States Attorney
GRANTED. The conference is adjourned to April 6,
2021 at 10:30 a.m. For the reasons stated within, time is
excluded, pursuant to 18 U.S.C. 3161(h)(7)(A), until         By:          /s
April 6, 2021 to permit the parties to complete their              Christopher D. Brumwell
discussions about a potential disposition. The Clerk of            Assistant United States Attorney
Court is requested to terminate the motion at Dkt. No.             917-710-0661
36.
                                           2/18/2021
                SO ORDERED.

                                 
                            __________________________________
                                  PAUL A. ENGELMAYER
                                  United States District Judge
